DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. The Applicant argues that the “rental property management server“ of Burge U.S. Patent 11,100,465 can not be the Applicant’s “automation hub” because Burge’s server is not “at a dwelling.” The Examiner respectfully disagrees. The Examiner notes that the claims as currently constructed require “a home automation device” to be at the dwelling, not the automation hub. Burge states, 
“The system 100 also includes electronic lock/lockbox and energy consuming device control components located at each of the properties. As shown, the property 130 includes an electronic lock 132 located at an exterior door of the property 130, a gateway 134 located within the property 130, a thermostat 136 located within the property 130, a pool heater 137 located outside of the property 130, and a control device 138 for the pool heater 137 located outside of the property 130. The electronic lock 132 may include a user input device that receives user input of a passcode and a mechanical lock that unlocks and locks a physical door of an entrance to the property 130. The electronic lock 132 also may include a communication module that performs two-way communication over a short-range wireless communication protocol and a processor that controls the lock to allow access to the property based on entry of a proper passcode through the user input device (col. 2, lines 22-38).”

The claim language requires the home automation device to be at the dwelling, not necessarily inside the dwelling. Burge discloses a gateway, a thermostat and an electronic lock located within or at property. For at least these reasons, the rejection of the claims is maintained.

Terminal Disclaimer
The terminal disclaimer filed on 6/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,848,334 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burge U.S. Patent 11,100,465.
Regarding claims 1, 10 and 18, Burge discloses a method for automating transitions for home automation, comprising: receiving, by an automation hub (e.g. rental property management server), first automation settings (e.g. arrival settings) from an automation computing environment over a network during a first time period and storing the first automation settings in the automation hub (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7); loading, by the automation hub, at least one automation setting among the first automation settings into a home automation device at a dwelling (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7); receiving, by the automation hub, second automation settings (e.g. check-out/departure/empty room setting) from the automation computing environment over the network during a second time period and storing the second automation settings in the automation hub (e.g. check-out/departure/empty room state period), the second automation settings comprising a schedule (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7);  determining, by the automation hub, that a transition has occurred for the dwelling based on the schedule (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7); and in response to the transition, loading, by the automation hub, at least one other automation setting among the second automation settings into the home automation device at the dwelling (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7).  	Regarding claims 2, 11 and 19, Burge discloses the method of claim 1, wherein the second automation settings comprise settings for a period of vacancy for the dwelling (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7).  	Regarding claims 3 and 12, Burge discloses the method of claim 2, wherein the schedule identifies the period of vacancy for the dwelling (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7). 
 	Regarding claims 4, 13 and 20, Burge discloses the method of claim 1, wherein the second automation settings comprise at least one of a start date for a vacancy of the dwelling, an end date for the vacancy, an access credential for maintenance or service personnel during the vacancy, and an access credential for a resident of the dwelling after the vacancy (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7).
 	Regarding claims 5 and 14, Burge discloses the method of claim 1, wherein loading the at least one other automation setting into the home automation device comprises: removing, by the automation hub, a first access credential from an automated door lock device using a communications channel at the dwelling (e.g. col. 2-3, lines 54-67 and 1-37); and loading, by the automation hub, a second access credential into the automated door lock device using the communications channel at the dwelling (e.g. col. 2-3, lines 54-67 and 1-37). 	Regarding claims 6 and 15, Burge discloses the method of claim 1, wherein loading the at least one other automation setting into the home automation device comprises loading a thermostat setting into an automated thermostat device using a communications channel at the dwelling (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7). 	Regarding claims 8 and 16, Burge discloses the method of claim 1, further comprising, in response to the transition, broadcasting an ad-hoc network access identifier by the automation hub (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7).
 	Regarding claims 9 and 17, Burge discloses the home automation hub of claim 16, wherein the computing device is further configured to: authenticate a peer device on the ad-hoc network; and receive automation settings from the peer device (e.g. col. 7-8, lines 22-67 and 1-12; col. 8-9, lines 46-67 and 1-50; col. 11, lines 16-47; col. 14, lines 17-53; col. 15-16, lines 41-67 and 1-22; Fig. 1, 2 and 4-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burge as applied to claims 1, 10 and 18 above, and further in view of Todasco et al. U.S. PGPub 2015/0348049.
Regarding claim 7, Burge does not disclose determining a transition in tenancy by identifying an interruption in network communications.
	Regarding claim 7, Todasco discloses in response to the transition in tenancy (e.g. checkout), broadcasting an ad-hoc network access identifier for an ad-hoc network (e.g. pg. 2, ¶22; pg. 3 and 4, ¶38; pg. 5, ¶53; pg. 7, ¶71; pg. 9, ¶93; pg. 10, ¶102; Fig. 1, 7, 9). 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to determine tenancy transitions with a network interruption method. One of ordinary skill in the art would have been motivated to do this since determination of tenancy transition via network interruption allows for the determination to be automated, making it more convenient for the property management.
 	Therefore, it would have been obvious to modify Burge with Todasco to obtain the invention as specified in claim 7.

Related Prior Art
Brophy U.S. Patent 11,145,016 discloses an automation hub that receives and stores automation settings (e.g. col. 10, lines 38-49; col. 11, lines 22-44; col. 15, lines 8-20)  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
July 30, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116